UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WESTERN HERITAGE INSURANCE,           
               Plaintiff-Appellant,
                 v.
MARK GIULIANI; CHRISTOPHER S.                   No. 01-2315
PAASCH, d/b/a Beverage Station
Cafe, Incorporated,
              Defendants-Appellees.
                                      
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
               Patrick Michael Duffy, District Judge.
                         (CA-00-1373-4-23)

                       Argued: May 8, 2002

                      Decided: June 28, 2002

      Before NIEMEYER and MOTZ, Circuit Judges, and
          C. Arlen BEAM, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                     sitting by designation.



Affirmed in part and vacated in part by unpublished per curiam opin-
ion.


                            COUNSEL

ARGUED: Keating Lewis Simons, III, SIMONS & KEAVENY,
Charleston, South Carolina, for Appellant. Dennis Hampton Smith,
2              WESTERN HERITAGE INSURANCE v. GIULIANI
DENNIS H. SMITH, P.A., Surfside Beach, South Carolina, for
Appellees. ON BRIEF: Thomas J. Keaveny, II, Beverly K. Ballinger,
SIMONS & KEAVENY, Charleston, South Carolina, for Appellant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   This appeal presents the question of whether Western Heritage
Insurance Company has a duty, under a general liability policy issued
by it to a bar owner, to defend and to indemnify the bar owner for
injuries sustained by an intoxicated patron who became involved in
an accident after leaving the bar. The district court concluded that the
insurance company had both the duty to defend and to indemnify the
bar owner and that late notice of suit was not a breach of the policy’s
conditions. Because the facts to justify indemnification have not yet
been established, we vacate the indemnification ruling, and we affirm
the district court’s other rulings.

                                    I

   During the evening of June 9, 1995, Mark Giuliani rode his moped
to the Beverage Station Cafe, a bar owned by Christopher Paasch.
Giuliani was a regular customer of Beverage Station. Giuliani asserts
that he was served alcoholic beverages by the bar’s employees and
"became visibly intoxicated during the evening." The bar’s employ-
ees, on the other hand, assert that Giuliani arrived at the bar in an
intoxicated state and that they did not serve him drinks. In either case,
because of Giuliani’s intoxicated state, the employees of the bar took
Giuliani’s moped from him for his safety. Later, however, they were
persuaded to return the moped to Giuliani, permitting him to leave the
bar to drive home on his moped. On the way, Giuliani wrecked his
moped and sustained serious physical injury.
               WESTERN HERITAGE INSURANCE v. GIULIANI                   3
   Giuliani sued Beverage Station in October 1995, alleging two
causes of action. In his first cause of action, he asserted that the bar’s
employees continued serving him alcoholic beverages despite the fact
that he was visibly intoxicated. As a result, he wrecked his moped on
the way home and injured himself. In his second cause of action,
Giuliani asserted, in addition to the allegations incorporated from the
first cause of action, that the employees of the bar took Giuliani’s
moped from him but subsequently "relented" and gave it back to him,
permitting him to drive the moped in an intoxicated state and thereby
to injure himself. Giuliani alleged, "while the Defendant, by and
through its employees, may or may not have had an original duty to
take the moped away from the Plaintiff, Plaintiff is informed and
believes that once they did so, and took control of the situation, they
had a duty and obligation to thereafter act in a reasonable manner, and
this they failed to do."

   After being served with the complaint that named his bar as defen-
dant, Paasch forwarded the suit papers to his insurance agent, Moore
& Associates. Moore & Associates, which had procured Beverage
Station’s general liability policy from Western Heritage and liquor
liability policy from Agora Syndicate, Inc., forwarded a copy of the
complaint to Agora Syndicate, but not to Western Heritage. At the
suggestion of Agora Syndicate, made over a year later, Moore &
Associates sent notice to Western Heritage. Thus, from the period
when suit was served in November 1995 up until April 1997, only
Agora Syndicate had notice and only Agora Syndicate provided
Paasch with a defense in the Giuliani lawsuit. When Western Heritage
received the notice of the suit in April 1997, it advised Paasch that
it was prejudiced because of the late notice. It also stated that the gen-
eral liability policy did not provide coverage because of the liquor lia-
bility exclusion. Nevertheless, "out of an abundance of caution,"
Western Heritage designated an attorney to represent Beverage Sta-
tion and Paasch in connection with the second cause of action, which
alleged the bar’s negligent entrustment of the moped to Giuliani. That
attorney entered an appearance for Beverage Station and Paasch but
did not actively participate in the defense because Agora Syndicate
was providing the defense.

   Three years later, in April 2000, Giuliani settled the first cause of
action with Agora Syndicate, and the attorney supplied by Agora Syn-
4              WESTERN HERITAGE INSURANCE v. GIULIANI
dicate withdrew from the case. Because Western Heritage’s attorney
was not participating in the defense, the case proceeded to trial on the
second cause of action by default, and the court entered a judgment
against Beverage Station and Paasch in the amount of $2.5 million.
When the Western Heritage lawyer learned of the default judgment,
she filed a motion for a new trial and motion for relief from the judg-
ment. The state court granted these motions, ordering a new trial, and
stayed further proceedings until the issue of insurance coverage could
be resolved through this action.

   In this action, Western Heritage sought a declaratory judgment that
it did not have a duty to defend or a duty to indemnify Beverage Sta-
tion and Paasch, principally because of the liquor liability exclusion
and the late notice of suit. On cross motions for summary judgment,
the district court noted that while the first cause of action would not
be covered by Western Heritage’s policy because of the liquor liabil-
ity exclusion, the second cause of action for negligent entrustment
was covered by the policy. The district court explained that the sec-
ond cause of action was not dependent on Beverage Station’s service
of alcoholic beverages and therefore was not excluded by the liquor
liability exclusion. The court stated:

    Giuliani’s tort claim does not depend on the insured serving
    alcoholic beverages to Giuliani because of the super[s]eding
    cause of a voluntary undertaking. In order to adjudicate
    Giuliani’s claim for negligent entrustment it is immaterial
    whether the insured’s employees served Giuliani alcoholic
    beverages after he was visibly intoxicated even though the
    complaint alleges that he was served while obviously intoxi-
    cated.

(Citation omitted). Indeed, Beverage Station employees testified in
deposition that they did not serve Giuliani any alcoholic beverages.
Relying on this rationale, the district court concluded that Western
Heritage not only had a duty to defend but also a duty to indemnify.

   On appeal, Western Heritage challenges this ruling as well as the
district court’s conclusion that Western Heritage could not avoid cov-
erage based on the insured’s late notification of the lawsuit.
               WESTERN HERITAGE INSURANCE v. GIULIANI                 5
                                   II

   Western Heritage contends that the liquor liability exclusion
applies to the negligent entrustment cause of action asserted in the
Giuliani suit so that it has no duty to defend or to indemnify Beverage
Station and Paasch. The exclusion provides that Western Heritage’s
policy does not apply to any personal injury for which Beverage Sta-
tion and Paasch may be held liable by reason of:

    (1) Causing or contributing to the intoxication of any per-
        son;

    (2) The furnishing of alcoholic beverages to a person
        under the legal drinking age or under the influence of
        alcohol; or

    (3) Any statute, ordinance or regulation relating to the
        sale, gift, distribution or use of alcoholic beverages.

Western Heritage argues that this exclusion applies because there was
a "direct [causal] link between the service and consumption of alco-
holic beverages and the resulting need to take the moped." It explains
that Giuliani alleged that he became intoxicated at the Beverage Sta-
tion as the result of the negligent service of alcohol to him and there-
fore, "[w]ithout that intoxication, it would have been unnecessary to
separate . . . Giuliani from his moped." In other words, because the
facts alleged by Giuliani in his first cause of action, relating to the
negligent service of alcohol, were crucial to the need to take away the
moped and because Giuliani realleged them in the second cause of
action, alleging negligent entrustment, the two claims are "inextrica-
bly intertwined." Therefore, Beverage Station and Paasch could be
held liable for Giuliani’s bodily injuries resulting from the negligent
entrustment because Beverage Station "caus[ed] or contribut[ed] to
the intoxication of [a] person," and therefore the exclusion applies. In
support of its argument, Western Heritage relies mainly on B.L.G.
Enterprises, Inc. v. First Financial Insurance Co., 514 S.E.2d 327
(S.C. 1999) (applying liquor liability exclusion to deny coverage to
bar for negligently serving alcohol to a patron who in turn caused
injury to a passenger), and Federated Mutual Insurance Co. v. Pied-
mont Petroleum Corp., 444 S.E.2d 532 (S.C. 1994) (applying liquor
6              WESTERN HERITAGE INSURANCE v. GIULIANI
liability exclusion to deny coverage for the claim of a minor who was
injured in an automobile accident after purchasing liquor at a gas sta-
tion).

   Giuliani’s second cause of action against Beverage Station alleged
that Beverage Station employees undertook to protect Giuliani by tak-
ing away his moped because of his intoxicated condition, but then
"relented" and returned the moped to him while he was still in an
intoxicated state. This claim for negligent entrustment, which rests on
Carson v. Adgar, 486 S.E.2d 3 (S.C. 1997), and in turn on the
Restatement of Torts (Second) § 324, arises when a person with no
preexisting duty "takes charge of another who is helpless adequately
to aid or protect himself" and then fails to exercise reasonable care in
providing such aid or discontinues the aid, worsening the other’s posi-
tion. This negligent entrustment claim is distinct from Giuliani’s
claim for the negligent service of alcohol, and in this respect Giuli-
ani’s suit is unlike those involved in B.L.G. Enterprises and Feder-
ated Mutual, on which Western Heritage relies.

   Although the facts of Giuliani’s first cause of action for the negli-
gent service of alcohol certainly provide a context — a more compel-
ling story of negligence to argue to the jury — there is no required
"causal link" between Beverage Station’s alleged service of alcohol
to Giuliani and the injuries resulting from the negligent entrustment.
This mere factual or contextual relationship does not necessarily
equate to a causal link. In order to prove a claim for negligent entrust-
ment, it is entirely unnecessary that Giuliani prove that Beverage Sta-
tion contributed at all to his intoxication. If Giuliani entered the bar
intoxicated, as Beverage Station’s employees testified, and the
employees therefore took the moped from him, later giving it back but
without serving him with any alcohol, Beverage Station could still be
found liable under the second cause of action.

   Accordingly, we agree with the district court that the liquor liabil-
ity exclusion need not apply to the second cause of action based on
negligent entrustment. With this potential for coverage, Western Heri-
tage has a duty to defend. See Town of Duncan v. State Budget &
Control Bd., 482 S.E.2d 768, 773 n.14 (S.C. 1997).

  Whether Western Heritage has a duty to indemnify, however, can-
not now be determined. There is a factual dispute about whether Bev-
               WESTERN HERITAGE INSURANCE v. GIULIANI                 7
erage Station served Giuliani any alcoholic beverages. Giuliani
asserts in his complaint that he was served alcoholic beverages at
Beverage Station, and Beverage Station’s employees deny that asser-
tion. Surely if Beverage Station’s employees are correct, the liquor
liability exclusion could not be relevant. Therefore, we vacate the dis-
trict court’s ruling that requires indemnity of any judgment entered on
the second cause of action so that indemnity can be determined from
facts established in the underlying suit.

                                  III

   Western Heritage also contends that Beverage Station and Paasch
failed to provide it with adequate notice, as required by the insurance
policy. The policy provides that the insured "must see to it that [West-
ern Heritage] receive written notice of the claim or ‘suit’ as soon as
practicable." The purpose of this notification requirement is to allow
the insurer to investigate the facts of the case and prepare a defense.
Vermont Mut. Ins. Co. v. Singleton, 446 S.E.2d 417, 421 (S.C. 1994).

   Under South Carolina law, the failure of an insured to comply with
a notice requirement can bar recovery by the insured. See Squires v.
Nat’l Grange Mut. Ins. Co., 145 S.E.2d 673, 677 (S.C. 1965). But the
insurance company bears the burden of showing that it did not receive
notice of a lawsuit against an insured and that it suffered "substantial
prejudice" by this lack of notice. Vermont Mutual, 446 S.E.2d at 421.

   In this case, it is apparent that Paasch notified Moore & Associates,
the insurance agent that had procured for him both the Western Heri-
tage and Agora Syndicate policies, of the Giuliani suit. For unknown
reasons, Moore & Associates only notified Agora Syndicate in early
November 1995. Western Heritage was not provided notice until over
a year later, in April 1997. Western Heritage contends that the notice
to Moore & Associates was not adequate, because Moore & Asso-
ciates was not its agent for receiving notice and because the delay
prejudiced it, as witnesses had moved away to unknown locations.

  Under South Carolina law, notice to the insured’s agent constitutes
notice to the insurer. See Noisette v. Ismail, 384 S.E.2d 310, 315 (S.C.
Ct. App. 1989), rev’d on other grounds, 403 S.E.2d 122 (S.C. 1991).
But it is unclear from the record in this case whether Moore & Asso-
8              WESTERN HERITAGE INSURANCE v. GIULIANI
ciates was Western Heritage’s agent for the purpose of receiving
notice of claims. There is nothing in the record that establishes this
agency relationship. Indeed, the Western Heritage policy lists "the
Kimbrell Company, Inc." as its agent, not Moore & Associates. On
the other hand, Moore & Associates is printed at the bottom of several
change endorsements that are included in the policy. We need not,
however, decide whether Moore & Associates was Western Heri-
tage’s agent because Western Heritage received actual notice of the
Giuliani suit on April 4, 1997, three years before the case went to
trial. We agree with the district court that Western Heritage has not
demonstrated "substantial prejudice" because of this initial delay.

   Western Heritage asserts that it was prejudiced because (1) all
deposed employees of Beverage Station had left the company before
April 1997; (2) Western Heritage cannot find Paasch; (3) deposition
testimony is conflicting and some witnesses that night admitted they
had been drinking; (4) Western Heritage could not find other wit-
nesses to the events that night; and (5) Beverage Station has been sold
or transferred and no longer exists. Although these assertions suggest
the possibility of substantial prejudice, Western Heritage has not dem-
onstrated how any one of its assertions has led to actual prejudice.
The facts that deposed witnesses have left Beverage Station’s
employment and that Beverage Station no longer exists are not, stand-
ing alone, prejudicial. Western Heritage has not claimed that it cannot
find the employees — except for Paasch — or how they would have
helped its case. Moreover, there is no indication that the continued
existence of Beverage Station is relevant. Similarly, there is no allega-
tion as to how any absent witness would have helped Western Heri-
tage’s defense. But most important, Western Heritage had nearly
three years before trial to fill any gaps or to clear up any conflicts in
deposition testimony. During that period, the attorney selected by
Western Heritage had made her appearance in the case and could
have participated. She surely could have collaborated with counsel for
Agora Syndicate, and failing success, she could herself have
undertaken further discovery to fill gaps or clarify any points that
were left insufficiently developed.

  Accordingly, we reject Western Heritage’s contention that Bever-
age Station and Paasch should be denied coverage under its policy
based on the 17-month delay in receiving notice, particularly when
               WESTERN HERITAGE INSURANCE v. GIULIANI                 9
Western Heritage had three years thereafter to mitigate the potential
prejudice that it now claims.

                                  IV

   For the foregoing reasons, we affirm the district court’s declaratory
judgment concluding that Western Heritage has a duty to defend Bev-
erage Station and Paasch in the Giuliani litigation; and we vacate the
district court’s ruling that requires Western Heritage to indemnify
Beverage Station and Paasch for any judgment that might be entered
under the second cause of action in the Giuliani case, because the
facts material to any indemnification requirement have not yet been
established in the underlying suit.

                    AFFIRMED IN PART AND VACATED IN PART